Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 2/7/2022 with a priority date of 2/18/2011.
Claims 31-49 are currently pending and have been examined.

Response to Amendments
Amendments to Claims 31-52 are entered.
Claims 31-52 are rejected under 35 USC 101 based 2019 PEG.
Claims 31-52 overcome the rejection under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 32-37 and 50 are a method, 38-43 and 51 are a system and 43-49 and 52 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 32-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical application or significantly more.
Step 2A: 
Prong 1: The claims recite receiving a query for trending media event series over a time period, each being broadcast in multiple episodes over the time period (i.e. a weekly broadcast or podcasts) and receiving social media content items, generating a mapping between social media content items and media events where each mapped pair includes a confidence score representing a probability the that social media content item is relevant to the media event, computing a trending score, computing an audience response metric, obtaining the mapping where each of the social media content items has an author, determining respective social network groups connected to the authors, determining the number of users connected to an author, ranking the media events according to the trending scores and providing a response to the query the ranking of the media event series according to the trending scores.
Dependent claims include more abstract concepts that recite counting, ratios, normalizing and division, as well as a second request the repeat the same process the determines a rate of change in the response metric. In simple terms the claims predict the interest in a future event as a function of the number of users connected to social network members that are tweeting, posting or blogging about the media event. 
For example, in response to a query the process provide a prediction of a trend based on audience size based on the number of social networks users who have a lot of friends, and who are posting about an upcoming event. The claims merely limit the event to a type that series broadcast in multiple episodes over a time period, which would include any an event or a group of events occurring as part of a larger sequence.
The limitation falls within “Certain Methods Of Organizing Human Activity” such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)such as determining a level of audience anticipation and rating media based on social network posts. Further the rating operation describe mathematical concepts that include mathematical relationships.
Prong 2: This judicial exception is not integrated into a practical application because the additional elements in claims 32-53 are a computer processor for collecting responses, making determinations, counting and rating media. The processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). Simply put, an ordered combination of limitations that gather data then narrowly define a specific way of analyzing data via a generic processor to arrive at a trend does not amount to a practical applications. Further, receiving a query, receiving receive events, receiving social media content and responding are data gathering and data outputting, which has no effect on technology and does no more than add insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).    
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to process data amounts to no more than mere instructions to apply the exception using a generic computer component. The ordered combination is a series of abstract concepts of receiving a request, receiving data and providing a prediction interest where the source of the data is a social network, which at best adds insignificant extra-solution activity of data gathering and outputting. Like OIP, the steps receive data, gather statistics on responses and output a result. See, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The ordered combination offers mere instructions to apply an exception using a generic computer component along with data gathering and outputting a result, which does not provide an inventive concept beyond the abstract concepts set forth in Prong 1. 

Reasons for Overcoming the Art of Record
 Examiner search did not yield a reasonable combination of references that disclosed the claimed series of interdependent steps. Arguably the art of record discloses each general concept individually, however these references failed to provide the specific combination of step being claimed and/or the level of detail that is claimed.
Examiner sets forth the following references:
(U.S. 2010/00030648; Hereafter: Manolescu): Manolescu discloses a process for selecting advertisements to present in the future based social interest in trending keywords as determined from social network activity of a plurality of users. This concept is similar to what is claimed but request is to provide an advertisement and the social interest is not a function of a count of only and all user’s connected to the authors in a social network that are posting about the event.  Further, the claimed media event described in the specification is not a keyword associated with a topic used to predict interest in a keyword advertisement.
(U.S. 2012/0117059; Hereafter: Bailey): Bailey discloses ranking authors relative to a topic in a social media post where the ranking of the authors is a function of count only and all user’s connected to the authors in a social network, such as followers. However, ranking authors is different than predicting social interest and count each author’s connection is similar but Bailey does not sum the connected users for all authors.
 (U.S. 2012/0123854; Hereafter: Anderson): Anderson discloses measuring the social interest after the event and Anderson does not disclose the social interest is a function of a count of only and all user’s connected to the authors in a social network that are posting about the event.
(U.S. 2007/0124432; Hereafter: Holtzman), and (U.S. 2010/0121849; Hereafter: Goeldi) were applied in prior office actions and (U.S. 2006/0080162; Hereafter: Arnett) is newly cited because these reference disclose the concept of determining “BUZZ”, which is measurement based on social network activity about a particular topic. (U.S. 2010/0070485; Hereafter: Parsons) is newly cited as analyzing the influence of social media content and its publishers within a conversational network. 
(U.S. 2010/0145777; Hereafter: Ghosh): Gosh calculates score related to social networks and one of the scores is based on the number of connections between users.
Updated search 4/26/2022”
(U.S. 2012/0047219; Hereafter: Feng): discloses visualizing the trends of posts and categorized topics.
(U.S. 2013/0014222; Hereafter: Bhatia): discloses a majority of the clamed steps and features including episodes, but the priority date is after the applicant’s priority date.
These references are similar to the applicant’s general concept of measuring social interest and a majority of them mention influence of the author of the social media post.  However, none of these reference explained social interest in a topic as a function of the aggregate influence of all authors posting on the topic or explain counting the number of connected users at an indication of a level of audience anticipation or rating, which is a concept that could easily be combined with ranking authors by counting followers as disclosed by Bailey if any of these reference made it clear influence was being aggregated for a plurality of authors. Further, these references and most references prior to the applicant’s filing data generally described social networks that do not require connection between user such as blogs. 
Applicant argues for a narrow interpretation were just viewing or being active in a particular topic or blog does not mean the users are connected and to emphasize the point the applicant has explicitly claimed that the group is only and all user’s connected to the authors in a social network and the metric used to predict social interest is a function of a count of this group. In view of the claims, arguments and specification at [0144] a connection is interpreted as the friends, followers, or other connections to a user in their social network. To be clear, the claimed connection is interpreted as an explicit connection intentionally entered in to by users that is more than a shared interest in the topic. For example, two users are not connected because they are both on Facebook or Twitter unless they are friends on Facebook or one use follows the other on Twitter. 
(U.S. 2012/0272160; Hereafter: Spivak): Spivak’s priority date is 2/23/2011, which is after the applicant’s priority data of 2/18/2011. Spivak discloses counting followers and friends in combination with predicting trends, as well as content types that include events and invitations.

Response to Arguments
Applicant's arguments filed on 2/7/2022 with respect to claims 32-53 have been fully considered but these arguments are moot in view of the rejection set forth above and the 35 USC 101 arguments are not persuasive.
Regarding 35 USC 101: The specification provides numerous additional elements that processes raw time based video broadcast and displays results in specific formats. Examples of the processing include video/metadata alignment/annotation, Event Segmentation, Shot Boundary Detection, Alignment/Mapping, geo-temporal information, extracting particular feature sets, detecting advertising block within events, etc. Examples of displaying results are shown in Figures 8A-13C, which include events corresponding to a series of chronological time segments in a time-based medium that are filtered, aligned and broken down in different levels, such as intensity of color in a given cell, with the darkest cells indicative of the highest social interest in the show with a navigation bar allowing the user to select the timeframe for viewing. Examiner respectfully asserts that claiming an order combination of these additional elements would further prosecution and eventually over overcome the rejection under 35 USC 101. 
Regarding claims 32-53 rejection under 35 USC 101:
Examiner respectfully asserts that the claims are fall under Certain Methods Of Organizing Human Activity. The claims provide steps that arrive at either a level of audience anticipation for a media event and a rating for use in ranking a media event. The steps count authors of relevant posts about the event and users connect to authors. The process depends on relationship and interaction between people, and the results are predictions used by people interested in the event, event owners or advertisers, which falls under advertising, marketing or sales activities or behaviors and business relations with event providers, event viewers and advertisers. See, applicant’s specification and specifically “The present invention relates generally to using social media to estimate interest in media events, and in particular to using social media content items mapped to time-based media events for generating metrics and ratings for time-based media.” [0002].
Examiner respectfully asserts that the entirety of the independent claims, with the exception of a generic processor and possibly the source of the data, has nothing to do with technology beyond that social network provide the data. Further, any application of an abstract concept does not qualify as an integration in to a practical application, especially when the claims and/or the asserted practical application has nothing to with technology. 
To be perfectly clear the only additional element is one or more generic computers, which examiner asserts in nothing more than adding the words “apply it” to the judicial exception. The claim fail to place any meaningful limitations on the abstract concepts beyond that a computer is used as a tool to implement the steps. 
Critically, the analysis under Prong 2 and step 2B does not consider the elements describing the abstract ideas. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. The court’s precedent has consistently employed this same approach, and as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See, BSG Tech v. BuySeasons at pages 15-18, in which the court explains the holding in Berkheimer. Examiner asserts that the entirety of these claims are directed to a series of abstract ideas, with the only possible non-abstract elements being that an algorithm is applied on a generic computers.
Further, even reciting a combination of specific abstract ideas does not make the claims eligible nor does it make the claims any less abstract. Although the ordered combination of these steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims at best automate these abstract concepts on a technology, which does not require doing something to technology and implementing these fundamental and abstract concepts does not transform the abstract idea into patent eligible subject matter because these steps merely recite determining a level or rating with a processor performing the steps instead of another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to a series of abstract concepts even if one were to assume that these concepts were aided by and/or automatically performed on generic computers in real-time.
Under Step 2B nothing about the features i), ii), iii), (iv) and (v) are unconventional. Predicting interest in upcoming media events based on the social circle of people already interested in the event is as old as placing circulars in newspapers. Historically it was a costly and complex problem for the marketing industries to gather and count how many people considers the user a friend, and all the applicant has done is use publicly available social media commentary from Twitter, Facebook and blogs to predict viewer engagement by matching authors to events and counting friends connected to the author.  What is claimed merely limits the consideration of the user’s influence to a friend connection or a follower connection, which is a feature common to these types of social networks.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688